Citation Nr: 1029636	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-11 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
chronic, recurring posttraumatic headaches.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to 
September 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan, 
which granted service connection for chronic, recurring 
posttraumatic headaches and assigned a 30 percent rating 
effective September 2, 2007.

This matter was previously remanded by the Board in June 2009 for 
additional development.  That development has been completed, and 
the case is once again before the Board for appellate review.


FINDING OF FACT

The Veteran has migraines with characteristic prostrating attacks 
occur two to three times per week, each lasting 30 minutes to 1 
hour; the Veteran's migraines are not productive of severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
migraines have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in October 2007 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.  In that regard, the Veteran received 
complete notice regarding his initial claim for service 
connection.

In the Veteran's February 2008 notice of disagreement (NOD), he 
took issue with the initial disability rating assigned and is 
presumed to be seeking the maximum benefits available under the 
law for each appealed issue.  Dingess; see also AB v. Brown.  
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), 
the RO properly issued an April 2008 statement of the case (SOC) 
which contained, in part, the pertinent criteria for establishing 
a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate in 
the adjudication of the claim.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to the 
claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, VA 
authorized examination report, and lay statements have been 
associated with the claims file.  The Board specifically notes 
that the Veteran was afforded a VA examination with respect to 
his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examination obtained in this case is adequate as it is predicated 
on a review of the claims file; contains a description of the 
history of the disability at issue; documents and considers the 
relevant medical facts and principles; and records the relevant 
findings for rating the Veteran's chronic, recurring 
posttraumatic headaches.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c) (4).

Pursuant to the Board's June 2009 remand of this case, a letter 
dated July 2009 was sent to the Veteran and informed him that he 
may submit evidence regarding his use of sick leave or leave 
without pay to support his claim.  He was also notified that he 
may submit documentation of any leave taken or excessive 
tardiness due to headaches, or any adverse action taken due to 
his disorder.  To date, however, no such documentation has been 
received.

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran has not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete and 
the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 12 
Vet. App 119 (1999).  The Court has also held that staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

The Veteran is currently assigned a 30 percent rating under 
Diagnostic Code 8100.  A 30 percent evaluation is assigned for 
migraines with characteristic prostrating attacks occurring on 
average of once a month over the last several months.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2009).  A 50 percent evaluation 
is assigned for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  Id.

The Veteran was afforded a VA examination in January 2008.  The 
claims file was reviewed by the examiner.  The Veteran injured 
his face playing football in 2005.  He sustained a right zygomata 
maxillary complex and orbit floor fracture, and was treated with 
open reduction internal fixation.  He had metal plates in the 
orbit and upper jaw.  He reported experiencing headaches 2 to 3 
times per week which lasted 30 minutes to 1 hour.  He was unable 
to function during these headaches.  He was bothered by light, 
and saw scotoma prior to the onset of his headaches.  He denied 
any emergency room visits, nausea, or vomiting.  He treated his 
condition with Advil, which was not effective.  When he 
experienced a headache at work, he went to the restroom and 
rested there.  On examination, no significant abnormalities were 
noted.  X-rays revealed a metallic plate in the superior lateral 
aspect of the right orbit.  There was no evidence of recent 
fracture.  There was a soft tissue density in the area of the 
nasopharynx which the examiner opined was due to enlarged 
adenoids.

VA treatment records dated April 2008 show the Veteran was 
prescribed Zomig for his migraine headaches.

As part of his April 2008 Substantive Appeal, the Veteran 
included a statement in which he reported experiencing headaches 
2 to 3 times per week, lasting 30 to 45 minutes.  During these 
headaches, he was unable to perform any type of activity.

Based on the evidence of record, the Board finds that a rating in 
excess of 30 percent for chronic, recurring posttraumatic 
headaches is not warranted.  The Veteran reported experiencing 
headaches 2 to 3 times per week, and VA treatment records 
indicate he has received prescription medication for his 
condition.  However, the evidence does not establish that his 
headaches result in the severe economic inadaptability 
contemplated by the higher 50 percent rating.  During his VA 
examination, the Veteran stated that if he experienced a headache 
at work, he would go into the restroom to sit and rest.  This 
evidence, by itself, does not establish severe economic 
inadaptability.  There is no indication that the Veteran has 
taken leave, been excessively late to work, or been subjected to 
any adverse personnel action as a result of his disability.  The 
Veteran's overall disability picture is therefore most closely 
approximated by the 30 percent rating.

In evaluating the Veteran's claim for a higher rating, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's headache disorder 
with the established criteria found in the rating schedule for 
those disabilities shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology, as 
discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disability.  Indeed, it does not appear 
from the record that he has been hospitalized at all for his 
condition.  There is no persuasive evidence in the record to 
indicate that this service-connected disability on appeal would 
cause any impairment with employment over and above that which is 
already contemplated in the assigned schedular rating.  As 
discussed above, the rating schedule itself contemplates the 
economic impact of the Veteran's disability, and the evidence did 
not establish any significant interference with employment.  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disability have 
resulted in unusual disability or impairment that has rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, consideration 
of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 30 percent for chronic, recurring 
posttraumatic headaches is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


